The suit was brought in the county court against the defendant and one William F. Miller, and the plaintiff failing to recover against Williams, appealed to the Superior Court as to him. The declaration *Page 299 
was in two counts: first, on the following written agreement executed by the defendant:
MR. ELISHA GIBBS: — I will stand as security for William F. Miller for one hundred and twenty-five dollars until 25th of this instant, and if he fails to make payment by that time, and you fail in commencing suit against both of us at the time above specified, I will then be released as security. This 7 January, 1860.                           J. R. WILLIAMS.
Second count, for five beeves delivered to W. F. Miller by the plaintiff.
The plaintiff proved that during the second week of January, 1860, William F. Miller delivered to him the above written agreement of J. R. Williams, upon which plaintiff delivered to Miller five beeves of the value of $125.
It was further proved that the plaintiff sued out a writ against the defendant and W. F. Miller, which was duly executed on them, and returned to March Term, 1860, of Davie County court, the same being the first court held in said county after 25 January, 1860, upon which the plaintiff was nonsuited for the reason that he failed to employ counsel at that court. This writ was issued after 25       (392) January.
The writ in the present suit was 5 May, 1860.
The defendant's counsel resisted plaintiff's right to recover on the ground that he had failed to bring suit on 25 January, 1860, and the court intimating an opinion that the objection was valid, the plaintiff took a nonsuit and appealed.
The decision of the case depends upon the construction of the instrument of writing set forth in the bill of exceptions. The circumstances under which that instrument was given by the defendant Williams must be considered in order to arrive at a proper understanding of its meaning. It was presented to the plaintiff by the defendant Miller at the time when the latter was purchasing from the plaintiff a number of beef cattle. Of course then it must have been intended as a security to the plaintiff in the credit which he was giving to Miller; for if the purchase were for cash, the instrument was entirely unnecessary. In the light of a security, why was a time fixed for its termination? Certainly because the credit was to expire at that time, for in no other way can we affix any sensible meaning to it. Understood in that sense, the plaintiff could not sue Miller before nor on that day; *Page 300 
neither could he, according to the terms of the agreement, sue the other party until he was prepared to sue both. When was he to sue them? The answer is within a reasonable time after the expiration of the credit; and a writ returnable to the next term of the court in which process was duly executed after that time must, we think, be deemed a reasonable time within the contemplation of the parties.
But it is said that such writ was of no avail because the plaintiff, by his neglect in not employing counsel, was nonsuited. That is true, but the nonsuit was on the motion of the defendants, and they cannot now be heard to object to what was done at their instance. This latter objection does not seem to have been relied upon by the defendant Williams in the court below and we only notice it because, from (393)  the facts stated, it has been presented and has been urged in the argument before us.
His Honor erred in the construction which he put upon the written instrument. The judgment of nonsuit is
PER CURIAM.                                         Reversed.